Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered February 1, 1993, convicting her of assault in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Mere eligibility for youthful offender status does not mandate youthful offender treatment, and the grant of such a benefit lies wholly within the discretion of the court (see, People v Barr, 168 AD2d 625; People v Williams, 124 AD2d 615). We find that the Supreme Court did not improvidently exercise its discretion in denying the defendant youthful offender status, despite her lack of a prior criminal record, where the crime she committed was premeditated, senseless and violent, and resulted in permanent injuries to the unresisting victim (see, e.g., People v Hopkins, 163 AD2d 416; People v Granger, 82 AD2d 643). Mangano, P. J., Bracken, Lawrence, Altman and Friedmann, JJ., concur.